DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-24 are rejected under 35 U.S.C. 103 as being unpatentable over Achen et al. US 8,909,436 B2 in view of Deckler et al. US 6,148,747.
	With respect to claim 1, Achen et al. US 8,909,436 B2 disclose an agricultural row unit (row unit 20, Fig. 2; Abstract) comprising:
	 a row unit frame (frame 36, Fig. 2);
	a furrow opening disc 40 configured to open a furrow having a furrow depth (Col. 3, Ln. 63 - Col. 4, Ln. 10 regarding a furrow opener or pair of flat circular disc blades 40 coupled to the frame 36 to open a seed trench or furrow in the soil), 
	 a gauge wheel 44;
	a depth adjustment body configured to modify said furrow depth (Col. 4, Lns. 34-41 regarding an exemplary actuator 60 coupled to a handle 64 of the depth-adjusting lever mechanism 56 for moving the handle...movement of the handle 64 ultimately adjusts the cutting depth of the opener blades 40 and the depth of the furrow; Fig. 3)
	gear wheels 192,196,208 (Figure 5) comprising a gear box (exemplary actuator 60 includes enclosed gears 192, 196, 208, Fig. 5).
	It is considered that an amount of upward displacement of the gauge wheel 44 with respect to the furrow opening disc 40 would necessarily be limited by the overall structure of the agricultural row unit acting as a limiting means.
	As to claim 2, see the disclosure in column 4, line 43.
	With respect to claims 3-6, see the gear teeth in Figure 6, which is considered to show the gears in a “gear rack” as broadly recited.
	Regarding claims 7-12, handle 64 is considered to meet the recitation “manual adjustment mechanism”.
	As to claims 13-20, sensor 268 (Figure 8) is necessarily a “distance sensor” as broadly recited since depth determination is occuring which necessarily utilizes a “distance” between the sensor 268 (Figure 8) and the ground.
	With respect to claims 21-23, the “shelf” is considered to be shown in Figure 8 below 20.
	Claim 1 distinguishes over Achen et al. US 8,909,436 B2 in requiring a gauge wheel arm, while claim 24 distinguishes over Achen et al. US 8,909,436 B2 in requiring a rocker.
	Deckler et al. US 6,148,747 disclose a gauge wheel arm 30,30A having a rocker (structure shown by 37,36A,33A).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized a gauge wheel arm and rocker structure of Deckler et al. US 6,148,747 for adjustment of the gauge wheel 44 of Achen et al. US 8,909,436 B2 for greater control and greater implement accuracy.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,743,455 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because both the patent and the instant application lend themselves to an agricultural metering system employing substantially the structure and features.

Reasoning for Situations in which no Double Patenting is Present
	No double patenting rejection is being made between the instant application 16/889,153 and U.S. Patent Nos. 9,820,350 B2; 9,892,693 B1; 10,117,300 B2; 10,292,233 B2; 10,701,853 B2; 10,299,335 B2; 10,299,336 B2; 10,502,404 B1; 10,616,969; 10,163,405 B2; 10,460,675 B2; 10,506,682 B2; 10,290,265 B2; 10,733,944 B2; 10,602,584 B2; 11,002,424 B2; 11,105,476 B2; 10,718,501 B2; 11,085,621 B2; 10,726,794 B2; 10,681,785 B2; 11,371,682 B2; 10,575,380 B2; 10,904,970 B2; 11,408,588 B2; 11,280,460 B2; application 16/928,477 or application 16/928,477 since the claims of the instant application 16/889,153 and the claims of U.S. Patent Nos. 9,820,350 B2; 9,892,693 B1; 10,117,300 B2; 10,292,233 B2; 10,701,853 B2; 10,299,335 B2; 10,299,336 B2; 10,502,404 B1; 10,616,969; 10,163,405 B2; 10,460,675 B2; 10,506,682 B2; 10,290,265 B2; 10,733,944 B2; 10,602,584 B2; 11,002,424 B2; 11,105,476 B2; 10,718,501 B2; 11,085,621 B2; 10,726,794 B2; 10,681,785 B2; 11,371,682 B2; 10,575,380 B2; 10,904,970 B2; 11,408,588 B2; 11,280,460 B2; application 16/928,477 or application 16/928,477 are considered to be patentably distinct from each other.

Examiner Request
The examiner requests, in response to this office action, support must be shown for language added to any original claims on amendment and any new claims.  That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist the examiner in prosecuting the application. 
When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made.  He or she must also show how the amendments avoid such references or objections.  In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made.  The applicant or patent owner must also show how the amendments avoid such references or objections.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
GB 253,566 and Townsend et al. US 5,361,712 disclose agricultural systems.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J NOVOSAD whose telephone number is (571)272-6993.  The examiner can normally be reached Monday-Thursday 8am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached at 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Christopher J. Novosad/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        



October 16, 2022